DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed 8/20/21.  As directed by the amendment, claims 1-16 have been amended and claims 17 and 18 have been added. Claims 1-18 are pending in this application.    

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Maucher DE102011055321 A1 (herein after Maucher) in view of Kuester DE 29814273 U1 (herein after Kuester) and PARISSINOS GR20160111405A (herein after Parissinos).
Regarding claim 1, Maucher discloses a garment (Description lines 10-11) comprising:  at least two pieces of fabric (3, as seen in annotated Figure 1); a first seam (as seen in annotated Figure 1) that attaches the at least two pieces of fabric to each other along a first seam line (2 Vertical, as seen in annotated Figure 1), the first seam being arranged to give way in an event of pulling on one of the at least two pieces of fabric in order to permit separation of the at least two pieces of fabric (as seen in annotated Figure 1, Description, lines 34-36) from each other along a first seam line (Description, lines 73-81) and a second seam (as seen in annotated Figure 1) that attaches said at least two pieces of fabric (3) to each other (as seen in annotated Figure 1), the second seam being formed of thread (2 Horizontal, paragraph 0010, Description, lines 34-36), with the second seam no longer connecting said at least two pieces of fabric to each other (paragraphs 0010, 0011, 0024, 0025 and 0026) and the first seam attaching the at least two pieces of fabric to each other, the event of pulling on one of the at least two pieces of fabric permits separation of the at least two pieces of fabric from each other (paragraphs 0010, 0011, 0024, 0025 and 0026).
[AltContent: arrow][AltContent: textbox (2H Seam Line)][AltContent: arrow][AltContent: textbox (2V Seam line)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Tearable fabric portions)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2H Seam Line)][AltContent: textbox (2V Seam line)]
    PNG
    media_image1.png
    502
    620
    media_image1.png
    Greyscale

However, Maucher is silent to the second seam being arranged not to give way in the event of pulling on one of the at least two pieces of fabric wherein the second seam is entirely undone by pulling on one of the threads of which the second seam is formed so that the second seam no longer connects said at least two pieces of fabric to each other.
Kuester discloses the second seam being arranged not to give way (lines 35-40), in the event of pulling on one of the at least two pieces of fabric wherein the second seam is entirely undone by pulling on one of the threads of which the second seam is formed so that the second seam no longer connects said at least two pieces of fabric to each other (lines 43-48).
Maucher and Kuester are analogous art to the claimed invention as they relate to garments capable of disassembly under force.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the seams of Maucher, with the tearable seams, as taught by Kuester, in order to selectively disengage portions of the garment when needed or during wear. The substitution of the seam would be a simple substitution of one known element for another to obtain predictable results, an ability to disengage portions of the garment, providing a sports garment that has removable sections that when pulled or grabbed with force, selectively release while other portions remain.

However, while Maucher and Kuester teach the first seam and second seam and attach said at least two pieces of fabric together along the first seam line they are silent to the first and second seam being coextensive along the first seam line.

Parissinos discloses wherein the first seam and second seam are coextensive along the first seam line (as seen in annotated Figures 1, 2, 5, 6, 7, and 8). 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Outer layer.)][AltContent: textbox (Under layer)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (The first seam and second seam are coextensive along the first seam line.)]
    PNG
    media_image2.png
    381
    570
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Torn portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    755
    690
    media_image3.png
    Greyscale

Parissinos is analogous art to the claimed invention as it relates to garments capable of disassembly under force.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have modified the seams of Maucher and Kuester, with the tearable first seam and second seam being coextensive along the first seam line, as taught by Parissinos, in order to selectively disengage portions of the garment when needed or during wear. The modification of the seam configuration would be a simple substitution of one known element for another to obtain predictable results, an ability to disengage portions of the garment independently, providing a sports garment that has removable sections that when pulled or grabbed with force, selectively release while other portions remain intact.

Regarding claim 5 the modified garment of the combined references discloses wherein the garment is a sports shirt (Description lines 10-11, as best seen in Figure 1 of Maucher).  

Regarding claim 17, the modified garment of the combined references discloses wherein, the at least two pieces of fabric includes a first fabric piece (as seen in annotated Figure 1 of Maucher), a second fabric piece (as seen in annotated Figure 1 of Maucher), and third fabric piece (as seen in annotated Figure 1 of Maucher), the garment includes plural of the first seam (as seen in annotated Figure 1 of Maucher), the garment includes plural of the second seam (as seen in annotated Figure 1 of Maucher), the garment include plural of the first seam line (as seen in annotated Figure 1 of Maucher), a first one of first seams attaches a first portion of a contour of the first fabric piece to a first portion of a contour of a second piece of fabric (as seen in annotated Figure 1 of Maucher) by following the first portion of the contour of the first fabric piece and following the first portion of the contour of the second fabric piece along 5Docket No. 7920-0062Application No. 16/474,602 a first one of first seam lines (as seen in annotated Figure 1 of Maucher), a first one of second seams attaches the first portion of the contour of the first fabric piece to the first portion of the contour of the second fabric piece (as seen in annotated Figure 1 of Maucher) by following the first portion of the contour of the first fabric piece (as seen in annotated Figure 1 of Maucher) and following the first portion of the contour of the second fabric piece along the first one of first seam lines (as seen in annotated Figure 1 of Maucher), the first one of the first seams (as seen in annotated Figure 1 of Maucher) and the first one of the second seams are coextensive along the first one of first seam lines (as seen in annotated Figures 1, 2, 5, 6, 7, and 8 of Parissinos) and attach the first portion of the contour of the first fabric piece to the first portion of the contour of the second fabric piece along the first one of the first seam lines (as seen in annotated Figure 1 of Maucher), a second one of first seams attaches a second portion of the contour of the second fabric piece to a first portion of a contour of the third fabric piece by following the second portion of the contour of the first fabric piece (as seen in annotated Figure 1 of Maucher) and following the first portion of the contour of the third fabric piece along the a second one of the first seam lines (as seen in annotated Figure 1 of Maucher), a second one of second seams attaches the second portion of the contour of the first fabric piece to the first portion of the contour of the third fabric piece (as seen in annotated Figure 1 of Maucher) by following the second portion of the contour of the first fabric piece (as seen in annotated Figure 1 of Maucher) and following the first portion of the contour of the third fabric piece along the second one of first seam lines (as seen in annotated Figure 1 of Maucher), and the second one of the first seams (as seen in annotated Figure 1 of Maucher) and the second one of 6Docket No. 7920-0062 Application No. 16/474,602the second seams are coextensive along the second one of first seam lines (as seen in annotated Figures 1, 2, 5, 6, 7, and 8, translation description – Pt. 2, paragraph 5 of Parissinos) and attach the second portion of the contour of the first fabric piece to the first portion of the contour of the third fabric piece along the second one of the first seam lines (as seen in annotated Figure 1 of Maucher).  

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (A second fabric piece.)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Plurality of first seams (2V))][AltContent: arrow][AltContent: arrow][AltContent: textbox (A first fabric piece)][AltContent: textbox (Third fabric piece)]
    PNG
    media_image1.png
    502
    620
    media_image1.png
    Greyscale

[AltContent: textbox (Plurality of second seams (2H))]



Regarding claim 18, the modified garment of the combined references discloses wherein, the at least two pieces of fabric includes a first fabric piece (as seen in annotated Figure 1 of Maucher), a second fabric piece (as seen in annotated Figure 1 of Maucher), and third fabric piece (as seen in annotated Figure 1 of Maucher), the garment includes plural of the first seam (as seen in annotated Figure 1 of Maucher), the garment includes plural of the second seam (as seen in annotated Figure 1 of Maucher), the garment include plural of the first seam line (as seen in annotated Figure 1 of Maucher), a first one of first seams (as seen in annotated Figure 1 of Maucher) attaches a first portion of a contour of the first fabric piece to a first portion of a contour of a second piece of fabric (as seen in annotated Figure 1 of Maucher) by following the first portion of the contour of the first fabric piece (as seen in annotated Figure 1 of Maucher) and following the first portion of the contour of the second fabric piece along a first one of first seam lines (as seen in annotated Figure 1 of Maucher), a first one of second seams attaches the first portion of the contour of the first fabric piece to the first portion of the contour of the second fabric piece (as seen in annotated Figure 1 of Maucher) by following the first portion of the contour of the first fabric piece (as seen in annotated Figure 1 of Maucher) and following the first portion of the contour of the second fabric piece along the first one of first seam lines (as seen in annotated Figure 1 of Maucher), the first one of the first seams (as seen in annotated Figure 1 of Maucher) and the first one of the second seams (as seen in annotated Figure 1 of Maucher) are coextensive along the first one of first 7Docket No. 7920-0062 Application No. 16/474,602 seam lines (as seen in annotated Figures 1, 2, 5, 6, 7, and 8 of Parissinos) and attach the first portion of the contour of the first fabric piece to the first portion of the contour of the second fabric piece along the first one of the first seam lines (as seen in annotated Figure 1 of Maucher), a second one of first seams attaches a second portion of the contour of the second fabric piece (as seen in annotated Figure 1 of Maucher) to a first portion of a contour of the third fabric piece by following the second portion of the contour of the first fabric piece (as seen in annotated Figure 1 of Maucher) and following the first portion of the contour of the third fabric piece along the second one of the first seam lines (as seen in annotated Figure 1 of Maucher), a second one of second seams attaches the second portion of the contour of the first fabric piece to the first portion of the contour of the third fabric piece (as seen in annotated Figure 1 of Maucher) by following the second portion of the contour of the first fabric piece and following the first portion of the contour of the third fabric piece along the second one of first seam lines (as seen in annotated Figure 1 of Maucher), and the second one of the first seams (as seen in annotated Figure 1 of Maucher) and the second one of the second seams are coextensive along the second one of first seam lines (as seen in annotated Figures 1, 2, 5, 6, 7, and 8, translation description – Pt. 2, paragraph 5 of Parissinos) and attach the second portion of the contour of the first fabric piece to the first portion of the contour of the third fabric piece along the second one of the first seam lines (as seen in annotated Figure 1 of Maucher).

Claims 2, 3, 4, 6, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Maucher DE102011055321 A1 (herein after Maucher) in view of Kuester DE 29814273 U1 (herein after Kuester) and PARISSINOS GR20160111405A (herein after Parissinos) as applied to claim 1 and further in view of Stephen US20150167230A1 (herein after Stephen).

Regarding claim 2, the garment of the combined references disclose all the limitations of claim 2 including force to  the second seam (Lines 35-42 of Kuester) resulting in it to become entirely undone (Lines 35-42 of Kuester) so that the second seam no longer connects said at least two pieces of fabric to each other (Lines 35-42 of Kuester), along the first seam line and the first seam (as seen in annotated Figures 1, 2, 5, 6, 7, and 8) continues to connect said at least two pieces of fabric to each other along the first seam line (as seen in annotated Figures 1, 2, 5, 6, 7, and 8, translation description – Pt. 2, paragraph 5), the combined references do not disclose at least one tab which is connected to at least one of the threads forming the second seam, the at least one tab providing an identification, wherein pulling on the at least one tab pulls on said at least one of the threads  forming the second seam.

Stephen discloses at least one tab (paragraphs 0018, 0019 and 0020) which is connected to at least one of the threads (paragraphs 0018, 0019 and 0020), the at least one tab (paragraphs 0018, 0019 and 0020) providing an identification (paragraphs 0018 0019 and 0020), wherein pulling on the at least one tab pulls on said at least one of the threads (paragraphs 0018, 0019 and 0020).
Stephen is analogous art as it relates to the claimed invention and teaches how portions of articles of textile clothing disengage under force.

It would have been obvious to one having ordinary skill in the art before the effective filing date
of the invention to have substituted the seams of Maucher, with the seams having separation tabs, as taught by Kuester in order to easily locate the seam to pull on to allow it to release easily by hand when worn. The substitution of the one seam for another seam with an accessible tab would be a simple substitution of one known  element to obtain predictable results, easily accessing the seam were the fabric portion separation is required or desired.

Regarding claims 3 and 6, the modified garment of the combined references discloses wherein the first seam is formed using basting thread.   Stephen discloses wherein the first seam is formed using basting thread (paragraph 0008 – any thread can be used as a basting thread -  polyester stitching thread is capable of being made in and infinite number of strengths, thus making the polyester thread of Stephen being capable of use for basting thread.  Stephen discloses the use of cotton and a strengthening fiber polyester to prevent breakage of the yarn. Cotton being a yarn that has a lesser strength than polyester when all comparative dimensions are equal).  

Regarding claim 4, 7, 8, 9 the modified garment of the combined references discloses wherein the second seam is formed using buttonhole thread (paragraph 0008 – any thread can be used as a buttonhole thread by doing multiple passes to reinforce the opening. Polyester stitching thread is capable of being made in and infinite number of strengths, thus making the polyester thread of Stephen being capable of used for buttonholes.  Stephen discloses the use of cotton and a strengthening fiber polyester to prevent breakage of the yarn. Cotton being a yarn that has a lesser strength than polyester when all comparative dimensions are equal).  

Regarding claims 10 -16, the modified garment of the combined references discloses wherein the garment is a sports shirt (Description lines 10-11, as best seen in Figure 1 of Maucher).  


Arguments 

Applicants arguments have been fully considered but are not convincing. Applicants arguments are directed towards structural elements included in the amended claims and thus do not apply to the combinations of references used in the current rejection and/or the manner in which prior art has been applied in the current rejection. In view of Applicant's amendments, the search has been updated, and a rejection on the amended claims is applied above. 

In response to the applicants arguments, the arguments disclose the invention extensively, however the detail provided in the arguments is not included in the claims.  As such the applicant is arguing unclaimed limitations, function and intended use. The applicant has not positively claimed or provided any defining language/ structural limitations in the claims that would prevent the device of the combined references from reading on the claims as written. Additionally, applicant is reminded it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.  The prior art is applied with the broadest reasonable interpretation, and the prior art references meet all the structural elements of the claims as they have been written.  

The examiner invites the applicant to contact the examiner to discuss the claim language and help determine a better way to define the invention and structural limitations.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732